DETAILED ACTION
This communication is responsive to the application and claims set filed December 30, 2020.  Claims 1-20 are currently pending.
Claims 1-20 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to US 62/955,217, filed December 30, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (US 2017/0073443).
Regarding claims 1-8 and 11-20, Qin teaches a process for the polymerization of 1,3-butadiene.  The process comprises contacting a 15 wt.% solution of 1,3-butadiene in hexane with a catalyst system comprising a preformed catalyst component, 4-t-butyl catechol (a Lewis base), and diisobutylaluminum hydride.  (Ex. 7, para. [0138].)  The preformed catalyst comprises neodymium versatate, triisobutylaluminum, and ethylaluminum dichloride.  (Ex. 1, para. [0136].)  The NdV3 is the Group 3 metal atom-containing carboxylate, the TIBA and DIBAH together are the catalyst activator, and the EADC is see Table 2), which is within the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2017/0073443).
Regarding claims 9 and 10, Qin teaches all of the limitations of claim 8.  (See paragraph 8 above, which is incorporated by reference herein.)
The difference between Example 7 of Qin and the present claims is that the molar ratio of Lewis base to Group 3 atom is 0.25, which is above the claimed ranges.  However, Qin further teaches that the molar ratio of Lewis base to Group 3 atom may be as low as less than 0.1:1 (see para. [0080]), which is within the claimed ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lowered the amount of 4-t-butyl catechol in Example 7 to less than 0.1 mol per mole Nd because Qin teaches that an active catalyst may be formed with a lesser amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763